Case: 19-12354   Date Filed: 03/10/2020   Page: 1 of 4



                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 19-12354
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 0:07-cr-60007-FAM-1



UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,


                                versus


MICHAEL ANTHONY PHILLIPS,


                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (March 10, 2020)
               Case: 19-12354      Date Filed: 03/10/2020    Page: 2 of 4



Before WILLIAM PRYOR, JILL PRYOR and NEWSOM, Circuit Judges.

PER CURIAM:

      Michael Phillips appeals the partial denial of his motion to reduce his

sentence based on the First Step Act of 2018. Pub. L. No. 115-391, § 404(b), 132

Stat. 5194, 5222. The district court granted Phillips’s motion in part and reduced

his sentence from 262 months of imprisonment to 210 months of imprisonment.

Phillips argues that the district court should have sentenced him to a term at the

low end of his adjusted guideline range, which would correspond to his original

sentence, and that the district court failed to explain the reason for its adjusted

sentence. We affirm.

      The First Step Act gives a district court discretion to reduce the sentence of a

defendant convicted on or before August 3, 2010, of a drug offense for which the

“statutory penalties . . . were modified by section 2 . . . of the Fair Sentencing Act

of 2010.” 132 Stat. 5194, § 404(a), (b). The First Step Act makes section 2 of the

Fair Sentencing Act retroactive, which increases the quantity of crack cocaine

necessary to impose a mandatory minimum sentence for distributing drugs, 21

U.S.C. § 841(b)(1)(A), from 50 grams to 280 grams, Pub. L. 111-220, § 8, 124

Stat. 2372 (2010). 132 Stat. 5194, § 404(b). If the defendant is eligible for relief

under section 2 of the Fair Sentencing Act and is not otherwise excluded from

relief for reasons specified in the First Step Act, the district court may, but is not


                                            2
               Case: 19-12354      Date Filed: 03/10/2020    Page: 3 of 4



required to, “impose a reduced sentence as if . . . the Fair Sentencing Act . . . w[as]

in effect at the time the [drug] offense was committed.” Id. § 404(b), (c). When a

district court exercises its discretionary authority, as it does to adjust a sentence

under the First Step Act, we must affirm unless it “commits a clear error of

judgment.” United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc).

      The district court did not abuse its discretion by denying Phillips a further

reduction of his sentence. Phillips admitted when he pleaded guilty to possessing

with intent to distribute cocaine that his offense involved 50 grams or more of the

illegal drug. The First Step Act reduced Phillips’s base offense level from 37 to 34,

which with a three-level reduction for acceptance of responsibility, resulted in an

adjusted offense level of 31 and an advisory guideline range of 188 to 235 months

of imprisonment. The district court considered the parties’ filings and adopted the

position of the government that a sentence of 210 months of imprisonment was

required to address Phillips’s four prior drug convictions, his illegal reentry to the

United States to resume drug activities that resulted in the sentence under review,

and his post-sentencing conduct. See 18 U.S.C. § 3553(a). The decision to impose

a sentence in the middle of Phillips’s recommended sentencing range was

consistent with the statement of the district court at Phillips’s original sentencing

hearing that his offense and criminal history warranted a “substantial sentence.”




                                            3
               Case: 19-12354    Date Filed: 03/10/2020    Page: 4 of 4



       The explanation provided by the district court, “though brief, was legally

sufficient.” Rita v. United States, 551 U.S. 338, 356 (2007). The district court

stated that it considered Phillips’s motion and the response of the government and

decided to reduce Phillips’s sentence to 210 months. The district court was not

required to provide a “length[ier] explanation.” Id.

      We AFFIRM Phillips’s adjusted sentence.




                                          4